DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
	The Amendments and arguments filed 8/4/22 has been accepted and entered and found to be persuasive in conjunction with the new amendments.  Therefore, rejections of claims 51-52, 54-57 and 59-60 have been withdrawn.  

Allowable Subject Matter
Claims 51-52, 54-57 and 59-60 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record whether taken individually or in any reasonable combination fail to teach or render obvious “ending a power mode for a first active time value; sending a registration message during the first time value, the 
Kim et al US (20160381639) teaches a method for supporting a power saving mode in a wireless device. The method can comprise the steps of: transmitting a request message including a first active time value to a network entity, if a PSM is necessary; and receiving a rejection message for the request message from the network entity. Here, the rejection message includes the reason for rejection, and can include a second active time value determined by considering the first active time value. The method can comprise the steps of terminating the transmission procedure of the request message after receiving the reject message, and entering a PSM state on the basis of the second active time value.
Chou et al US (20140044029) teaches a method and apparatus for UE to report preference indication and other UE assistance information to the network is proposed. In a first embodiment, the UE transmits a power preference indication to the network with a prohibition mechanism for optimal DRX configuration. A first level of prohibition is applied if the UE indicates preferring power-saving mode, and a second level of prohibition is applied if the UE indicates preferring normal mode. In a second embodiment, the UE transmits two-level speed information to the network. The two-level speed information is mapped from MSE mobility states based on a mapping rule. In a third example, the UE transmits RRC release assistance information to the network. The assistance information is based on both cell change count and RRC state transition count so that RRC inactivity time can be determined to reduce signaling overhead.
Xie et al US (20150117258) teaches a terminal power-saving method, a terminal power-saving device, and a network-side power-saving device are disclosed. The terminal power-saving device includes a power-saving parameter receiving module and a power-saving execution module. The power-saving parameter receiving module is configured to receive an idle-mode power-saving parameter from a network side, and the power-saving execution module is configured to execute a power-saving operation according to the idle-mode power-saving parameter after the terminal enters an idle mode. When a terminal accessing a 3GPP network has a power-saving requirement, the terminal can perform more optimal power-saving control through a long DRX parameter in a connection mode, and in an idle mode the terminal can receive paging message in an active window time interval and close a wireless transceiver system in a dormant time interval, thereby greatly reducing the power consumption of the terminal, and achieving the purpose of power-saving.
None of the references, taken alone or in any reasonable combination, teach the claims as amended, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478